Appeal from a judgment of the Supreme Court (Bradley, J.), entered December 18, 1995 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as moot.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge an administrative determination placing him in involuntary protective custody (hereinafter IPC) after several death threats had been made against him by other inmates. Supreme Court dismissed the petition as moot and we affirm. Petitioner spent only nine days in IPC after which he was transferred to another facility and housed with the general inmate population. As a result of petitioner’s prompt release from IPC, he has already received the relief to which he is entitled. Hence, his CPLR article 78 proceeding was properly dismissed as moot (see, Matter of Ortiz v Coughlin, 199 AD2d 646, appeal dismissed 83 NY2d 800; Matter of Graham v Scully, 113 AD2d 990). We also note that this proceeding was untimely commenced in August 1995, well beyond the four-month limitations period, triggered in December 1994, when the decision for which petitioner sought review was rendered (see, CPLR 217).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.